

116 S460 IS: To extend the authority for Federal contractors to reimburse employees unable to perform work due to the COVID–19 pandemic from March 31, 2021, to September 30, 2021.
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 460IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Rubio (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend the authority for Federal contractors to reimburse employees unable to perform work due to the COVID–19 pandemic from March 31, 2021, to September 30, 2021.1.Extension of reimbursement authority for Federal contractorsSection 3610 of the CARES Act (Public Law 116–136; 134 Stat. 414) is amended by striking September 30, 2020 and inserting September 30, 2021. 